          Case 2:18-cr-00226-CB Document 63 Filed 06/17/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                    )
                                             )
                      v.                     )       Criminal No. 18-226
                                             )
JYJUAN AMIR BROCK,                           )       Judge Cathy Bissoon
                                             )
                      Defendant.             )



                                            ORDER

       Pending before the Court is Jyjuan Amir Brock’s (“Defendant’s”) Motion for Reduction

of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) (“Motion,” Doc. 60). On June 2, 2021, the

Government promptly filed a Response opposing reduction (“Response,” Doc. 62). After

consideration of all the relevant briefing, Defendant’s Motion will be denied.

       First, and as noted by the Government in its Response, Defendant gives the Court no

information on whether he has exhausted his administrative remedies, as required under statute.

18 U.S.C. § 3582(c)(1)(A); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (a

prisoner’s failure to administratively exhaust as required by 18 U.S.C. § 3582(c)(1)(A) “presents

a glaring roadblock foreclosing compassionate release.”).

       Moreover, even if Defendant's Motion was properly before the Court, the undersigned

agrees with the Government that Defendant has not shown “extraordinary and compelling

reasons” required by statute for a reduction in sentence. Defendant does not identify any specific

reasons to grant a reduction in sentence, other than generalized concerns regarding the spread of

the COVID-19 virus and variants. See generally Motion. While those concerns are serious, they

do not warrant release. Defendant also highlights his post-sentencing rehabilitation—and while



                                                 1
           Case 2:18-cr-00226-CB Document 63 Filed 06/17/21 Page 2 of 3




the Court does commend Defendant on his rehabilitative efforts while in prison, this is what the

Court hopes is always the case when a defendant is incarcerated. Motion at 10. Moreover, the

Court is required to balance any “extraordinary and compelling reasons” with the ones resulting

in his original sentence, pursuant to 18 U.S.C. § 3553, and in so doing, finds that the 3553 factors

weigh heavily against a reduction in sentence. Defendant’s sentence reflects Defendant’s history

and characteristics, the seriousness of Defendant’s offense, and the needs for just punishment

and deterrence.

       Last, as the Government notes, Defendant has received both doses of the Pfizer COVID-

19 vaccine. Response at 5. While our understanding of the COVID-19 virus may change in the

future, according to the CDC, the Pfizer vaccine is “95% effective at preventing laboratory-

confirmed COVID-19 illness in people without evidence of previous infection.”1 Vaccination

will significantly mitigate Defendant’s risk of contracting the COVID-19 virus and provides him

significant protection from serious illness or death.

       Having weighed the specific facts and circumstances regarding Defendant, vis-à-vis

COVID-19—along with all of the considerations in Section 3553—the Court cannot agree that

reduction in sentence is warranted. For these reasons, Defendant’s Motion (Doc. 60) for

reduction of sentence is DENIED.




1
 Centers for Disease Control and Prevention, Information about the Pfizer-BioNTech COVID-
19 Vaccine, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/Pfizer-
BioNTech.html (last visited June 16, 2021).
                                                  2
           Case 2:18-cr-00226-CB Document 63 Filed 06/17/21 Page 3 of 3




       IT IS SO ORDERED.



June 17, 2021                               s\Cathy Bissoon
                                            Cathy Bissoon
                                            United States District Judge

cc (via ECF email notification):

All Counsel of Record

cc (via First-Class U.S. Mail):

JYJUAN AMIR BROCK
USMS 39156-068
FCI HAZELTON
Federal Correctional Institution
P.O. BOX 5000
Bruceton Mills, WV 26525




                                        3
